Citation Nr: 0410896	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than June 13, 1996, for 
an award of service connection for post-traumatic stress disorder 
(PTSD).


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

A December 2000 Board of Veterans' Appeals (Board) granted service 
connection for PTSD.  A March 2001 RO decision promulgated the 
Board's decision granting service connection for PTSD, and the RO 
made service connection effective from June 13, 1996.  The veteran 
now appeals to the Board for an earlier effective date for service 
connection for PTSD.  In October 2003, the Board remanded the 
claim to clarify whether the veteran desired a Board hearing, and 
in February 2004, he indicated he did not want a hearing.


FINDINGS OF FACT

1.  The veteran did not timely perfect an appeal from August and 
October 1993 RO decisions which denied service connection for 
PTSD, and those decisions became final.  

2.  On June 13, 1996, the RO received the veteran's applicatioin 
to reopen the claim for service connection for PTSD.  The Board 
later found the claim for service connection was reopened based on 
new and material evidence, and the merits of the claim was granted 
by the Board.  The RO thereafter assigned June 13, 1996 as the 
effective date for service connection for PTSD.


CONCLUSION OF LAW

Service connection for PTSD may be effective from a date no 
earlier than June 13, 1996, the date of VA receipt of a reopened 
claim supported by new and material evidence.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran served on active duty in the Army from March 1970 to 
December 1971, including service in Vietnam.  

In April 1993, he filed his initial claim for service connection 
for PTSD.  The RO denied the claim by rating decisions in August 
and October 1993.  In September 1994, the veteran filed a timely 
notice of disagreement as to this RO determination.  Thereafter, 
in October 1994, the RO issued a statement of the case, along with 
a notice of appellate rights.  In June 1995, the RO issued a 
supplemental statement of the case.

On June 13, 1996, the RO received an executed substantive appeal, 
VA Form 9, from the veteran pertaining to the RO's denial of 
service connection for PTSD.  Also on June 13, 1996, the RO 
received the veteran's application to reopen his claim for service 
connection for PTSD. 

In November 1996, the RO denied the application to reopen the 
claim, and the veteran appealed to the Board.  A March 2000 Board 
decision held that the claim for service connection for PTSD was 
reopened on the basis of new and material evidence, and the Board 
remanded the claim to the RO for development of additional 
evidence and for consideration of the merits of the claim.  The RO 
thereafter denied the merits of the claim for service connection 
for PTSD.  A December 2000 Board decision, on de novo review of 
all the evidence, granted service connection for PTSD.  

Thereafter a March 2001 RO decision promulgated the Board's 
decision to grant service connection for PTSD; the RO also made 
service connection for PTSD effective from June 13, 1996, and from 
that date assigned a 50 percent rating for the condition.  A July 
2003 RO decision increased the PTSD rating to 100 percent, 
effective July 27, 2002.

II. Analysis

The file shows that by RO correspondence, the rating decision, the 
statement of the case, and supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim, and of his and VA's respective obligations 
to obtain different types of evidence.  Identified relevant 
records have been obtained.  The Board finds that the notice and 
duty to assist provisions of the law have been met.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Moreover, as the law 
and not the evidence is dispositive of the claim, the notice and 
duty to assist provisions of the law are inapplicable.  See Mason 
v. Principi, 16 Vet. App. 2002.

The law provides that the effective date for an award of service 
connection is the day following separation from active duty, or 
the day entitlement arose, if the claim is filed within the year 
after active duty.  When the claim is filed more than a year after 
active duty, the effective date for service connection will be the 
date of VA receipt of the claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2).

However, these effective date rules do not govern the award of 
service connection in the present case.  The RO denied the 
veteran's claim by rating decisions in August and October 1993.  A 
statement of the case was issued by the RO in October 1994, 
followed by a supplemental statement of the case in June 1995.  
The veteran filed a substantive appeal in July 1996, but it was 
filed late.  He failed to timely filed a substantive appeal within 
the remainder of the 1-year period from the date of mailing of the 
notification of the determination being appealed, or within 60 
days of the issuance of the statement of the case to the 
appellant.  Thus, those RO decisions became final.  38 U.S.C.A. § 
7105.  The effective date of a later award of service connection 
for PTSD is governed by rules related to claims which are reopened 
with new and material evidence. 

The effective date for service connection based on a reopened 
claim supported by new and material evidence is the date of VA 
receipt of the reopened claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), 
(r).  On June 13, 1996, the RO received the veteran's application 
to reopen the claim for service connection for PTSD.  His claim 
was subsequently reopened by the Board based on new and material 
evidence, and the Board granted the merits of the claim for 
service connection.  The RO then made service connection for PTSD 
effective from June 13, 1996, being the date of VA receipt of the 
application to reopen the claim.  Under the cited legal authority, 
no earlier effective date for service connection is permitted. 

For these reasons, the Board holds that the veteran is not 
entitled to an effective date earlier than June 13, 1996 for an 
award of service connection for PTSD.  The law, not the evidence, 
is dispositive of the outcome of this case, and as a matter of law 
the claim must be denied. Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

An earlier effective date for an award of service connection for 
PTSD is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



